EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pablo Meles on 6/28/22.

The application has been amended as follows: 
In claim 1, line 9, after “comprising”, --using—has been inserted.  In line 18, “OR” has been deleted and –or—has been inserted.  In the last paragraph, line 2, “point for each cardiac time interval” has been deleted and the following has been inserted
--points and the respective cardiac time intervals--.

In claim 3, line 1, after “operates on”, it was noted that the word –the—is meant to be part of the claim.  In line 2, “ECG sensors” was deleted and –electrocardiogram signals—has inserted.  In line 2, “sound sensors” was deleted and –sounds—was inserted.

Claim 4 was canceled.

In claim 7, the last line, before “individual”, --the—has been inserted.

In claim 12, line 2, “or more of” has been deleted and –of a—has been inserted.  In line 3, “or any combination thereof” has been deleted.

In claim 13, line 2, after “perform”, –the—has been inserted.

In claim 14, the next to last line, “multiple” has been deleted and –one or more—has been inserted.

In claim 21, line 5,  after “objects”, --of heart sounds—has been inserted.  In line 8, after “over”, --the—has been inserted.  In line 9, after “device”, --or the display—has been inserted.  In line 13, the second occurrence of “the” has been deleted.  In line 14, “event” has been deleted and –events—has been inserted.  In line 15, “are” has been deleted and –is—has been inserted.  In the last paragraph, line 1, “point for each cardiac time interval” has been deleted and the following has been inserted
--points and the respective cardiac time intervals--.

In claim 22, line 7, after “device”, --or the display—has been inserted.  In line 16, “event” has been deleted and –events—has been inserted.  In line 16, after “occurrence”, 
--of—has been inserted.  In the last paragraph, line 2, “point for each cardiac time interval” has been deleted and the following has been inserted
--points and the respective cardiac time intervals--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/29/22